DETAILED ACTION
Applicant's submission filed on May 16, 2022 was received and has been entered.  Claim 1 was amended. Claims 1-10 are in the application and pending examination. Claims 11-17 have been withdrawn. A replacement paragraph was submitted to amend the title.                    
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The previous objection to the title of the invention for not being descriptive is withdrawn based on the submission of an amended title.    
Claim Objections
The previous objection(s) to claim 1 is withdrawn based on the amendment to claim 1.
Claim Rejections - 35 USC § 112
The previous rejection of claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn based on the amendment to claim 1.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a coating liquid supplying unit”, “a solvent supplying unit”, and “control unit” in claim 1, and “an irradiating unit” in claims 2 and 5.
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  Liquid supplying unit (30) is described in paragraph 90 and Fig. 5 as coating liquid supplying unit in claim 1. Liquid supplying unit (40) is described in paragraph 90 and Fig. 5 as solvent supplying unit in claim 1. 
Controller (10) is described in paragraph 73 and Fig. 1 as the control unit from claim 1.
Exposure subunit (800) is described in paragraph 117 and Figs. 17-18 as the irradiating unit from claims 2 and 5.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The previous rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Kashiyama et al. (US 2013/0084393) in view of Kasa et al. (US 2017/0271214) and US Pat. Pub. No. 20170003231A1 to Carl Truyens (hereinafter Truyens) is withdrawn based on the amendment to claim 1.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiyama et al. (US 2013/0084393) in view of Kasa et al. (US 2017/0271214) and US Pat. Pub. No. 20170003231A1 to Carl Truyens (hereinafter Truyens) and US Pat. Pub. No. 20130330848 A1 to Minato et al (hereinafter Minato) and  US Pat. Pub. No. 20090097018 A1 to Takashi Watanabe (hereinafter Watanabe). 
	Regarding claim 1, Kashiyama discloses a substrate processing apparatus comprising: a coating liquid supplying unit configured to supply a coating liquid onto a surface of a process substrate;  a solvent supplying unit configured to supply a first organic solvent and a second organic solvent onto a surface of a process substrate; a first rotary holding unit (543) configured to hold and rotate the process substrate; a mirror member (582);  a camera (CCD camera of 580) ; and a control unit, wherein the control unit is configured to control the apparatus to perform a procedure including: 
a first step that takes an image of an end face of a substrate,  a step of performing peripheral edge image data processing of the peripheral portion (end face) of a substrate over a whole periphery of the substrate to obtain shape data of the end face; a step of controlling the coating liquid supplying unit and first rotary holding unit to supply a coating liquid on the surface of the substrate; and controlling a supply position from which organic solvent is to be supplied to a peripheral portion of the coating film, based on the image data, and supplies the organic solvent from the supply position to dissolve the peripheral portion of the coating film and remove the same from the rotating substrate. (See Kashiyama, Abstract and paragraphs [0010]-[0011], [0211]-[0215], [0217], [0233], [0248]-[0251], and [0267-268] and Fig. 13).     
	Kashiyama et al. discloses the image shape data that is detected and compares it to maximum or minimum values, and lacks a specific comparison with a substrate of known shape data.  Kashiyama et al. also teaches determining shape data but lacks a teaching of specifically calculating a warp amount. 
	Kasa et al. teaches that warp amount similarly affects the positional deviation of the substrate. (See Kasa, paragraphs 33-34, 50, 76-86, 93, 98.)
It would have been obvious for one having ordinary skill in the art to have additionally determined the warpage amount of the substrate from the reflected light data measured in the process of Kashiyama et al., and to have compared the data of one substrate as compared to a second substrate in the determination of minimum/maximum values, as taught by Kasa et al., with the expectation of improved results of supply position determination which accounts for not only the peripheral edge image data but the substrate warp amount as well since Kasa et al. teaches that warp amount similarly affects the positional deviation of the substrate. (See Kasa, paragraphs 33-34, 50, 76-86, 93, 98.)
Further regarding claim 1, Kashimaya does not explicitly teach a control unit including a first step that takes an image of the end face of the reference substrate over a whole periphery of the reference substrate by means of said at least one camera via the mirror member such that the image of the end face of the reference substrate taken by said at least one camera is substantially a same image as viewed from outside of the reference substrate in a radial direction of the reference substrate. 
Truyens is directed to a sensing system for inspecting the side of a semiconductor device.
Truyens teaches a control unit (26) including a step that takes an image of the end face (side) of a substrate over a whole periphery of the reference substrate by means of said at least one camera via the mirror member such that the image of the end face of the reference substrate taken by said at least one camera is substantially a same image as viewed from outside of the reference substrate in a radial direction of the reference substrate. (See Truyens, Abstract, Figs. 9-14, paragraphs 27, 57, and 99.)   
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have a control unit including a first step that takes an image of the end face of a substrate over a whole periphery of the reference substrate by means of said at least one camera via the mirror member such that the image of the end face of the reference substrate taken by said at least one camera is substantially a same image as viewed from outside of the reference substrate in a radial direction of the reference substrate, because Truyens teaches this configuration allows for adjustment so that the substrate is imaged with the correct focus position. (See Truyens, Abstract, Figs. 9-14, paragraphs 27, 57, and 99.)   
Regarding claim 1, the Applicant claims a specific material or article worked upon including a reference substrate, whose warp is known. The substrate is not being given patentable weight in the coating apparatus.
 The coating apparatus in Kashiyama in view of Kasa in view of Truyens would be capable of coating a reference substrate, whose warp is known. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Further regarding claim 1, Kashimaya does not explicitly teach a control unit including a first step that takes an image of the end face of the reference substrate, whose warp is known, over a whole periphery of the reference substrate by means of said at least one camera via the mirror member such that the image of the end face of the reference substrate taken by said at least one camera is substantially a same image as viewed from outside of the reference substrate in a radial direction of the reference substrate. 
Kasa et al. teaches obtaining shape data of first and second substrates using reflection of light (similar to Kashiyama et al.), and determining the warpage of the second substrate based on the comparison of image data of the first and second substrates.  (See Kasa, Abstract and paragraphs 176-177.)
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have a control unit including a control unit including a first step that takes an image of the end face of the reference substrate, whose warp is known, over a whole periphery of the reference substrate by means of said at least one camera via the mirror member such that the image of the end face of the reference substrate taken by said at least one camera is substantially a same image as viewed from outside of the reference substrate in a radial direction of the reference substrate, because Kasa teaches this would allow the pattern of the shape to be corrected based on the measured shape of the substrate. (See Kasa, Abstract and paragraphs 176-177.)	
Further regarding claim 1, Kashimaya does not explicitly teach a second step that performs image processing of the image taken in the first step, thereby to obtain shape data of the end face of the reference substrate over a whole periphery of the reference substrate. 
Kasa et al. teaches a second step that performs image processing of the image taken in the first step, thereby to obtain shape data of the end face of the reference substrate over a whole periphery of the reference substrate.  (See Kasa, Abstract and paragraphs 176-177.)
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have a control unit including a control unit including a second step that performs image processing of the image taken in the first step, thereby to obtain shape data of the end face of the reference substrate over a whole periphery of the reference substrate, because Kasa teaches this would allow the pattern of the shape to be corrected based on the measured shape of the substrate. (See Kasa, Abstract and paragraphs 176-177.)
Further regarding claim 1, Kashimaya does not explicitly teach a control unit including a third step that takes an image of the end face of a process substrate, which includes an apex of the process substrate, over a whole periphery of the reference substrate by means of said at least one camera via the mirror member such that the image of the end face of the process substrate taken by said at least one camera is substantially a same image as viewed from outside of the process substrate in a radial direction of the process substrate. 
Truyens teaches a control unit including a third step that takes an image of the end face of a process substrate, which includes an apex of the process substrate, over a whole periphery of the process substrate by means of said at least one camera via the mirror member such that the image of the end face of the process substrate taken by said at least one camera is substantially a same image as viewed from outside of the process substrate in a radial direction of the process substrate. (See Truyens, Abstract, Figs. 9-14, paragraphs 27, 57, and 99.)   
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have a third step that takes an image of the end face of a process substrate, which includes an apex of the process substrate, over a whole periphery of the process substrate by means of said at least one camera via the mirror member such that the image of the end face of the process substrate taken by said at least one camera is substantially a same image as viewed from outside of the process substrate in a radial direction of the process substrate, because Truyens teaches this configuration allows for adjustment so that the substrate is imaged with the correct focus position. (See Truyens, Abstract, Figs. 9-14, paragraphs 27, 57, and 99.)   
Regarding claim 1, Kashimaya does not explicitly teach a fourth step that performs image processing of the image taken in the third step, thereby to obtain shape data of the end face of the process substrate over a whole periphery of the process substrate. 
Kasa et al. teaches a fourth step that performs image processing of the image taken in the third step, thereby to obtain shape data (detected second pattern shape) of   of the process substrate over a whole periphery of the process substrate.  (See Kasa, Abstract and paragraphs 50, 176-177.)  Examiner is considering an upper surface of the substrate to include the end face of the reference substrate. Examiner is considering a different state of the wafer to be equivalent to a reference wafer and a process wafer.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have a control unit including a control unit including a fourth step that performs image processing of the image taken in the third step, thereby to obtain shape data of the end face of the process substrate over a whole periphery of the reference substrate, because Kasa teaches this would allow the pattern of the shape to be corrected based on the measured shape of the substrate. (See Kasa, Abstract and paragraphs 176-177.)
Regarding claim 1, Kashimaya does not explicitly teach a fifth step that calculates a warp amount of the process substrate based on the shape data obtained in the second step and the shape data obtained in the fourth step. 
Kasa et al. teaches a fifth step that calculates a warp amount of the process substrate based on the shape data obtained in the second step and the shape data obtained in the fourth step. (See Kasa, Abstract and paragraphs 40 and 176-177.) Examiner is considering a different state of the wafer to be equivalent to a reference wafer and a process wafer.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have a control unit including a control unit including a fifth step that calculates a warp amount of the process substrate based on the shape data obtained in the second step and the shape data obtained in the fourth step, because Kasa teaches this would allow the pattern of the shape to be corrected based on the measured shape of the substrate. (See Kasa, Abstract and paragraphs 40 and 176-177.) Examiner is considering a different state of the wafer to be equivalent to a reference wafer and a process wafer.	
Regarding claim 1, Kashimaya teaches a control unit (LC2) including a sixth step that controls the coating liquid supplying unit (28) and the first rotary holding unit (35) and supplies a coating liquid to a surface of the rotating process substrate thereby to form a coating film on the surface of the process substrate. (See Kashimaya, paragraph 98.)	
	Regarding claim 1, Kashimaya teaches a control unit (LC2) including a seventh step that controls the solvent supplying unit and the first rotary holding unit, determines a supply position from which an organic solvent is to be supplied to a peripheral portion of the coating film, based on the warp amount calculated in the fifth step, and supplies the organic solvent from the supply position to dissolve the peripheral portion of the coating film and remove the same from the rotating process substrate. (See Kashimaya, paragraphs 98, 219, 221, 254, and 261.)	
	Regarding claim 1, Kashimaya does not explicitly teach a control unit including a seventh step that determines a supply position from which an organic solvent is to be supplied to a peripheral portion of the coating film, based on the warp amount calculated in the fifth step.
	Kasa teaches feed-forward processing where based on a first output and information a subsequent process condition can be adjusted. (See Kasa, Abstract, paragraphs 183 and190.)
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have a control unit include a seventh step that determines a supply position from which an organic solvent is to be supplied to a peripheral portion of the coating film, based on the warp amount calculated in the fifth step, because Kasa teaches this would allow the pattern of the shape to be corrected based on warp processing taken earlier and allow development to take place in the desired area. (See Kasa, Abstract and paragraphs 40, 99, 117, 145, 176-177, 183, and 190.) Examiner is considering a supply position from which an organic solvent is to be supplied to a peripheral portion of the coating film, based on the warp amount calculated in the fifth step, to be equivalent to a condition in a subsequent process when a feed-forward is performed.
Regarding claim 1, Kashimaya teaches a mirror member (582) but does not explicitly teach the mirror member has a concave curved surface. (See Kashimaya, paragraphs 211-213 and Fig. 13 -15.) 
	Minato is directed to wafer inspection.
	Minato teaches the mirror member has a concave curved surface. (See Minato Fig. 2 and paragraphs 53, 81, and 138.)
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have the mirror member with a concave curved surface, because Minato teaches this would allow outgoing light to be condensed onto the imaging plane of the imaging section to form an image of the wafer. (See Minato Fig. 2 and paragraphs 53, 81, and 138.)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.
 Regarding claim 1, Kashimaya teaches a mirror member (582) but does not explicitly teach the mirror member is configured to provide an enlarged view of the end face for the image obtained by the at least one camera.  
	Watanabe is directed to wafer inspection.
	Watanabe teaches the mirror member is configured to provide an enlarged view of the end face for the image obtained by the at least one camera (22). (See Watanabe, Figs. 1-5, Abstract, and paragraphs 22-23, 27-28,  31, 35-37, and 45-46.)
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have the mirror member configured to provide an enlarged view of the end face for the image obtained by the at least one camera, because Watanabe teaches this would allow the camera to capture an enlarged image and output an image signal and the edge portion of the wafer can be observed with accuracy. (See Watanabe, Figs. 1-5, Abstract, and paragraph 31 and 35.)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.
	As to claims 2-3 and 5, Kashiyama et al. also discloses details of an edge exposure unit ([0200]-[0233]), wherein the control unit controls the irradiating unit to perform a periphery exposure step to exposure the coating film, wherein the periphery exposure width is determined based on the image data.  
It would have similarly been obvious for one having ordinary skill in the art to have additionally determined the exposure width based on the determined warpage amount of the substrate in the process of Kashiyama et al. in view of Kasa et al., since Kasa et al. teaches that warp amount similarly affects the positional deviation of the substrate and Kashiyama et al. teaches that the shape data affects the exposure light.  
Further as to claim 3, it is well known in the semiconductor manufacturing art to perform a heating step after application of the coating film and prior to edge exposure processing. 
	As to claim 4, it would have been obvious to one having ordinary skill in the art to have performed image processing in a separate chamber from the coating and rinsing chamber since such is well known in the art for reasons that one would not want to expose the excess discarded coating material in the coating apparatus to image processing as this changes the properties of the coating material.
	As to claim 6, Kashiyama et al. discloses use of a host computer for storing the image data in [0241], and a control unit that stores the image data in the host computer.  Kashiyama et al. teaches comparison of the image data to threshold minimum/maximum values, and it would have been obvious to have compared the warp amounts in the process of Kashiyama et al. in view of Kasa et al. and stored information such as when a warp amount exceeds the maximum value as such is conventional in the art to store all data.
	    As to claim 7, it would have additionally been obvious to have duplicated parts to have a second rotary holding unit.  
	It is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	As to claim 8, Kashiyama et al. teaches use of a reflection part and receiving first and second light reflections on the peripheral edge of the substrate ([0243]-[0244]).
	As to claim 9, the substrate is flat.  Kasa et al. discloses a process of comparing shape data based on profile lines passed through the end face of the substrate.
	As to claim 10, Kashiyama et al. teaches use of a CCD camera for inspecting the image of the peripheral portion of the substrate in [0268].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. US Pat. Pub. No. 20130330848 A1 to Minato et al (hereinafter Minato) and US Pat. Pub. No. 20090097018 A1 to Takashi Watanabe (hereinafter Watanabe) is being used to address the new limitations added to claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishibashi et al. (US 2007/0192058), Kodama et al. (US 2016/0078626), and Huang (US 2020/0033117) are cited to demonstrate the state of the prior art with respect to the instant claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477. The examiner can normally be reached Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner 
Art Unit 1717